



Exhibit 10.5


INDEMNIFICATION AGREEMENT


THIS INDEMNIFICATION AGREEMENT (this “Agreement”), dated as of September 18,
2020 (the “Effective Date”), is by and between Denbury Inc., a corporation
incorporated under the Delaware General Corporation Law (the “Company”), and
________________________ (“Indemnitee”).


WHEREAS, competent and experienced persons are becoming more reluctant to serve
as directors or officers of corporations unless they are provided with adequate
protection against claims and actions against them for their activities on
behalf, or at the request, of such corporations, generally through insurance and
indemnification.


WHEREAS, uncertainties in the interpretations of the statutes, regulations, laws
and public policies relating to indemnification of corporate directors and
officers are such as to make adequate, reliable assessment of the risks to which
directors and officers of such corporations may be exposed difficult,
particularly in light of the proliferation of lawsuits against directors and
officers generally.


WHEREAS, the Board of Directors of the Company (the “Board”), based upon the
collective business experience of the directors comprising the Board, has
concluded that the continuation of present trends in litigation against
corporate directors and officers will inevitably make it more difficult for the
Company to attract and retain directors and officers of the highest degree of
competence committed to the active and effective direction and supervision of
the business and affairs of the Company and its subsidiaries and affiliates, and
the operation of its and their facilities, and the Board deems such consequences
to be so detrimental to the best interests of the Company that it has concluded
that the Company should act to provide its directors and officers with enhanced
protection against inordinate risks attendant on their positions in order to
assure that the most capable persons otherwise available will be attracted to,
or will remain in, such positions.


WHEREAS, in connection with the foregoing, the Board has further concluded that
it is not only reasonable and prudent, but necessary, for the Company to
obligate itself contractually to indemnify to the fullest extent permitted by
applicable law its directors and certain of its officers and certain persons
serving other entities on behalf, or at the request, of the Company, and to
assume, to the maximum extent permitted by applicable law, financial
responsibility for expenses and liabilities which might be incurred by such
individuals in connection with claims lodged against them for their decisions
and actions in such capacities.


WHEREAS, Section 145(a) of the Delaware General Corporation Law (the “DGCL”),
under which the Company is incorporated, provides that a corporation shall have
power to indemnify any person who was or is a party or is threatened to be made
a party to any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative (other than an action
by or in the right of the corporation) by reason of the fact that the person is
or was a director or officer of the corporation, or is or was serving at the
request of the corporation as a director or officer of another corporation,
partnership, joint venture, trust or other enterprise, against expenses
(including attorneys’ fees), judgments, fines and amounts paid




1

--------------------------------------------------------------------------------





in settlement actually and reasonably incurred by the person in connection with
such action, suit or proceeding if the person acted in good faith and in a
manner the person reasonably believed to be in or not opposed to the best
interests of the corporation, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe the person’s conduct was
unlawful. The termination of any action, suit, or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that the person did not act in good
faith and in a manner which the person reasonably believed to be in or not
opposed to the best interests of the corporation, and, with respect to any
criminal action or proceeding, had reasonable cause to believe that the person’s
conduct was unlawful.


WHEREAS, in addition, Section 145(b) of the DGCL provides that a corporation
shall have power to indemnify any person who was or is a party or is threatened
to be made a party to any threatened, pending or completed action or suit by or
in the right of the corporation to procure a judgment in its favor by reason of
the fact that the person is or was a director or officer of the corporation, or
is or was serving at the request of the corporation as a director or officer of
another corporation, partnership, joint venture, trust or other enterprise,
against expenses (including attorneys’ fees) actually and reasonably incurred by
the person in connection with the defense or settlement of such action or suit
if the person acted in good faith and in a manner the person reasonably believed
to be in or not opposed to the best interests of the corporation and except that
no indemnification shall be made in respect of any claim, issue or matter as to
which such person shall have been adjudged to be liable to the corporation
unless and only to the extent that the Court of Chancery of the State of
Delaware (the “Court of Chancery”) or the court in which such action or suit was
brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, such person is
fairly and reasonably entitled to indemnity for such expenses which the Court of
Chancery or such other court shall deem proper.


WHEREAS, in addition, Section 145(g) of the DGCL provides that a corporation
shall have power to purchase and maintain insurance on behalf of any person who
is or was a director or officer of the corporation, or is or was serving at the
request of the corporation as a director or officer of another corporation,
partnership, joint venture, trust or other enterprise against any liability
asserted against such person and incurred by such person in any such capacity,
or arising out of such person’s status as such, whether or not the corporation
would have the power to indemnify such person against such liability under
Section 145 of the DGCL.


WHEREAS, the Company desires to hold harmless and indemnify Indemnitee to the
fullest extent permitted or required by the provisions of the DGCL or court
interpretations thereunder as it is presently constituted and as it may be
amended from time to time; provided, however, that in the case of any amendment
to the DGCL, the Company’s obligations to hold harmless and indemnify Indemnitee
shall be changed only to the extent that such amendment to the DGCL permits or
requires the Company to provide broader indemnification rights than prior to
such amendment.


WHEREAS, the Company desires to have Indemnitee serve or continue to serve as a
director and/or an officer of the Company or at the request of the Company as a
director and/or an officer of another corporation, partnership, joint venture,
trust or other enterprise (each a “Company Affiliate”) of which he has been or
is serving, or will serve at the request of the Company, free from undue concern
for unpredictable, inappropriate or unreasonable claims for




2

--------------------------------------------------------------------------------





damages by reason of his being, or having been, a director and/or an officer of
the Company or a director and/or an officer of a Company Affiliate or by reason
of his decisions or actions on their behalf.


WHEREAS, Indemnitee is willing to serve, or to continue to serve, or to take on
additional service for, the Company or the Company’s Affiliates in such
aforesaid capacities on the condition that he be indemnified as provided for
herein.


NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:


1.    Services to the Company. Indemnitee will serve or continue to serve as a
director and/or an officer of the Company (at the will of the Company or under a
separate contract, if any such contract shall hereafter exist) or as a director
and/or an officer of a Company Affiliate faithfully and to the best of his
ability so long as he is duly elected and/or appointed and qualified in
accordance with the provisions of the Company’s Bylaws or other applicable
constitutive documents; provided, however, that (a) Indemnitee may at any time
and for any reason resign from such position (subject to any contractual
obligations which Indemnitee shall have assumed apart from this Agreement) and
(b) neither the Company nor any Company Affiliate shall have any obligation
under this Agreement to continue Indemnitee in any such position.


2.    Right to Indemnification. The Company shall, to the fullest extent
permitted by applicable law as then in effect, indemnify Indemnitee to the
extent he is or was involved in any manner (including, without limitation, as a
party or a witness) or is threatened to be made so involved in any threatened,
pending or completed investigation, claim, action, suit or proceeding (a
“Proceeding”), whether civil, criminal, administrative or investigative by
reason of the fact that Indemnitee is or was a director and/or an officer of the
Company, or is or was serving at the request of the Company as a director and/or
an officer of any Company Affiliate, against all costs, charges and expenses
(including attorneys’ fees), including an amount paid to settle an action or
satisfy a judgment, reasonably incurred by Indemnitee in connection with such
Proceeding to which Indemnitee is made a party by reason of being or having been
a director and/or an officer of the Company or a director and/or an officer of
any Company Affiliate, if (a) Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in and not opposed to the best interests of
the Company, and (b) in the case of a criminal or administrative Proceeding,
Indemnitee had no reasonable cause to believe that Indemnitee’s conduct was
unlawful; provided, however, that except as provided in Section 3(d) of this
Agreement, the foregoing shall not apply to Indemnitee with respect to any
Proceeding which was commenced by Indemnitee. Such indemnification shall include
the right to receive payment in advance of any expenses incurred by Indemnitee
in connection with such Proceeding, consistent with the provisions of applicable
law as then in effect.


3.    Advancement of Expenses; Procedures; Presumptions and Effect of Certain
Proceedings; Remedies. In furtherance, but not in limitation, of the foregoing
provisions, the following procedures, presumptions and remedies shall apply with
respect to advancement of expenses and the right to indemnification hereunder.


(a)    Advancement of Expenses. Expenses (including attorneys’ fees) incurred by
Indemnitee in defending any civil, criminal, administrative or investigative
Proceeding shall be




3

--------------------------------------------------------------------------------





paid by the Company in advance of the final disposition of such Proceeding upon
receipt of an undertaking by or on behalf of Indemnitee to repay such amount if
it shall ultimately be determined that Indemnitee is not entitled to be
indemnified by the Company as authorized pursuant to Section 145 of the DGCL.


(b)    Procedure for Determination of Entitlement to Indemnification.


(i)    To obtain indemnification under, and pursuant to, this Agreement,
Indemnitee shall submit to the General Counsel of the Company a written request
for indemnification, including such documentation and information as is
reasonably available to Indemnitee and reasonably necessary to determine whether
and to what extent Indemnitee is entitled to indemnification (the “Supporting
Documentation”). The determination of Indemnitee’s entitlement to
indemnification shall be made not later than 30 days after receipt by the
General Counsel of the Company of the written request for indemnification
together with the Supporting Documentation. The General Counsel of the Company
shall, promptly upon receipt of such a request for indemnification, advise the
Board in writing that Indemnitee has requested indemnification.


(ii)    Indemnitee’s entitlement to indemnification hereunder shall be
determined in one of the following ways (each of which shall give effect to the
presumptions set forth in Section 3(c) of this Agreement): (A) by a majority
vote of the Disinterested Directors (as defined in Section 3(e) of this
Agreement), even though less than a quorum; (B) by a committee of Disinterested
Directors designated by majority vote of Disinterested Directors, even though
less than a quorum; (C) if there are no Disinterested Directors, or if the
Disinterested Directors so direct, by Independent Counsel (as defined in Section
3(e) of this Agreement), as selected by the Disinterested Directors as provided
below, in a written opinion; or (D) by the stockholders of the Company.


(iii)    If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section (C) of the immediately preceding
paragraph, a majority of the Disinterested Directors, if any, shall select the
Independent Counsel, but only an Independent Counsel to which Indemnitee does
not reasonably object. If there shall be no Disinterested Directors, such
Independent Counsel shall be selected by a majority of the directors of the
Board (the “Directors”), but only an Independent Counsel to which the Indemnitee
does not reasonably object shall be selected.


(iv)    Notwithstanding any other provision in this Agreement, the Company shall
not be obligated under this Agreement to make any payment for expenses,
indemnification or contribution in connection with any claim made against
Indemnitee:


(A)    for which payment has actually been received by or on behalf of
Indemnitee under any insurance policy, contract, agreement, other indemnity or
advancement provision, except with respect to any excess beyond the amount
actually received under any insurance policy, contract, agreement, other
indemnity or advancement provision or otherwise;






4

--------------------------------------------------------------------------------





(B)    for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or any
successor rule or similar provisions of state statutory law or common law; or


(C)    if the Company brings an action, in the Court of Chancery, contesting the
right of Indemnitee to receive indemnification or contribution hereunder and
establishes that (1) Indemnitee intentionally misrepresented or failed to
disclose a material fact in making the request for indemnification or
contribution or in the Supporting Documentation or (2) such indemnification or
contribution is prohibited by law (such event, a “Disqualifying Event”);
provided, however, that in any such action the Company shall have the burden of
proving the occurrence of any such Disqualifying Event; provided, further, that
the reduction in the obligation of the Company to make any payment for expenses,
indemnification or contribution under sub-clause (2) of this clause (C) shall
only be to the extent that such obligation is prohibited by law.


(c)    Presumptions and Effect of Certain Proceedings. Except as otherwise
expressly provided herein, Indemnitee shall be presumed to be entitled to
indemnification hereunder upon submission of a request for indemnification
together with the Supporting Documentation in accordance with Section 3(b)
above, and thereafter the Company shall have the burden of proof to overcome
that presumption in reaching a contrary determination. In any event, if the
person or persons empowered under Section 3(b) of this Agreement to determine
entitlement to indemnification shall not have been appointed or shall not have
made a determination within 30 days after receipt by the General Counsel of the
Company of the request therefor together with the Supporting Documentation,
Indemnitee shall be deemed to be entitled to indemnification and Indemnitee
shall be entitled to such indemnification unless the Company establishes, as
provided in Section 3(b)(iv)(C) of this Agreement, or by written opinion of
Independent Counsel, that (i) Indemnitee misrepresented or failed to disclose a
material fact in making the request for indemnification or in the Supporting
Documentation or (ii) such indemnification is prohibited by law. The termination
of any Proceeding described in Section 2 of this Agreement, or of any claim,
issue or matter therein, by judgment, order, settlement or conviction, or upon a
plea of nolo contendere or its equivalent, shall not, of itself, adversely
affect the right of Indemnitee to indemnification or create a presumption that
Indemnitee did not act in good faith and in a manner which Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company and, with
respect to any criminal Proceeding, that Indemnitee had reasonable cause to
believe that his conduct was unlawful.


(d)    Remedies of Indemnitee.


(i)    In the event that a determination is made pursuant to Section 3(b) of
this Agreement that Indemnitee is not entitled to indemnification hereunder,
Indemnitee shall be entitled, on five days’ written notice to the General
Counsel of the Company, to receive the written report of the persons making such
determination, which report shall include the reasons and factual findings, if
any, upon which such determination was based. At his sole option, Indemnitee
shall be entitled to seek an adjudication of his entitlement to such
indemnification in the Court of Chancery.






5

--------------------------------------------------------------------------------





(ii)    If a determination shall have been made, or deemed to have been made
that Indemnitee is entitled to indemnification pursuant to Section 3(b) or (c)
of this Agreement or contribution pursuant to Section 5 of this Agreement, the
Company shall be obligated to pay the amount constituting such indemnification
or contribution within five days after such determination has been made, or
deemed to have been made, and the Company shall be conclusively bound by such
determination. If (x) advancement of expenses is not timely made pursuant to
Section 3(a) of this Agreement or (y) payment of indemnification or contribution
is not made within five days after a determination of entitlement to
indemnification or contribution has been made or deemed to have been made
pursuant to Section 3(b) or (c) of this Agreement, Indemnitee shall be entitled
to seek judicial enforcement of the Company’s obligation to pay to Indemnitee
such advancement of expenses, indemnification or contribution.


(iii)    The Company shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section 3(d) that the procedures and
presumptions of this Section 3 are not valid, binding and enforceable, and shall
stipulate in any such court that the Company is bound by all the provisions of
this Agreement.


(iv)    If Indemnitee, pursuant to this Section 3(d), seeks a judicial
adjudication to enforce his rights under, or to recover damages for breach of,
this Agreement, Indemnitee shall be entitled to recover from the Company, and
shall be indemnified by the Company against, any expenses actually and
reasonably incurred by Indemnitee if Indemnitee prevails in such judicial
adjudication. If it shall be determined in such judicial adjudication that
Indemnitee is entitled to receive part but not all of the indemnification or
advancement of expenses sought, the expenses incurred by Indemnitee in
connection with such judicial adjudication shall be prorated accordingly.


(e)    Definitions. For purposes of this Section 3:


“Disinterested Director” means a Director who is not or was not a party to the
Proceeding in respect of which indemnification is sought by Indemnitee.


“Independent Counsel” means a law firm or a member of a law firm that neither
presently is, nor in the past five years has been, retained to represent
(a) (i) the Company, its officers, directors or holders of more than 10% of the
Company’s issued and outstanding equity securities, or (ii) Indemnitee, in each
case in any matter material to any such party or (b) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing under the
law of Delaware, would have a conflict of interest in representing either the
Company or Indemnitee in an action to determine Indemnitee’s rights hereunder.


4.    Other Rights to Indemnification. The indemnification and advancement of
costs and expenses (including attorneys’ fees and disbursements) provided by
this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may now or in the future be entitled under any provision of
applicable law, the Certificate of Incorporation or Bylaws of the Company, or
any other agreement or any vote of Directors or shareholders or otherwise,
whether as to action




6

--------------------------------------------------------------------------------





in his official capacity or in another capacity while occupying any of the
positions or having any of the relationships referred to in Section 1 of this
Agreement.


5.    Contribution in the Event of Joint Liability.


(a)    To the fullest extent permissible under applicable law, if the
indemnification and hold harmless rights provided for in this Agreement are
unavailable to Indemnitee in whole or in part for any reason whatsoever, the
Company, in lieu of indemnifying or holding harmless Indemnitee, shall pay, in
the first instance, the entire amount incurred by Indemnitee, whether for
judgments, liabilities, fines, penalties, amounts paid or to be paid in
settlement and/or for expenses, in connection with any Proceeding without
requiring Indemnitee to contribute to such payment, and the Company hereby
waives and relinquishes any right of contribution it may have at any time
against Indemnitee.


(b)    The Company shall not enter into any settlement of any Proceeding in
which the Company is jointly liable with Indemnitee (or would be if joined in
such Proceeding) unless such settlement provides for a full and final release of
all claims asserted against Indemnitee.


(c)    The Company hereby agrees to fully indemnify and hold harmless Indemnitee
from any claims for contribution which may be brought by officers, directors or
employees of the Company other than Indemnitee who may be jointly liable with
Indemnitee. Indemnitee shall seek payments or advances from the Company only to
the extent that such payments or advances are unavailable from any insurance
policy of the Company covering Indemnitee.


6.    Duration of Agreement.


(a)    This Agreement shall be effective from and after the Effective Date, and
shall continue until and terminate upon the later of (i) the tenth anniversary
after Indemnitee has ceased to occupy any of the positions or have any of the
relationships described in Section 1 of this Agreement or (ii) (A) the final
termination or resolution of all Proceedings with respect to Indemnitee
commenced during such l0-year period and (B) either (x) receipt by Indemnitee of
the indemnification to which he is entitled hereunder with respect thereto or
(y) a final adjudication or binding arbitration that Indemnitee is not entitled
to any further indemnification with respect thereto, as the case may be.


(b)    This Agreement shall be binding upon the Company and its successors and
assigns and shall inure to the benefit of Indemnitee and his heirs, devisees,
executors, administrators or other legal representatives.


7.    Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable under any particular circumstances
or for any reason whatsoever (a) the validity, legality and enforceability of
the remaining provisions of this Agreement (including, without limitation, all
other portions of any section, paragraph or clause of this Agreement that
contains any provision that has been found to be invalid, illegal or
unenforceable), or the validity, legality or enforceability under any other
circumstances shall not in any way be affected or impaired thereby and (b) to
the fullest extent possible consistent with applicable law, the provisions of
this Agreement (including, without limitation, all other portions of any
section,




7

--------------------------------------------------------------------------------





paragraph or clause of this Agreement that contains any such provision that has
been found to be invalid, illegal or unenforceable, that are not themselves
invalid, illegal or unenforceable) shall be deemed revised and shall be
construed so as to give effect to the intent manifested by this Agreement
(including the provision held invalid, illegal or unenforceable).


8.    Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement. Facsimiles and
counterparts executed by electronic signature shall be effective as originals.


9.    Gender Neutral. Whenever the context requires herein, the gender of all
words used herein shall include the masculine, feminine, and neuter, and the
number of all words shall include the singular and plural.


10.    Headings. The headings of the paragraphs of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.


11.    Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.


12.    Notification and Defense of Claim. Indemnitee agrees to notify the
General Counsel of the Company promptly in writing upon being served with any
summons, citation, subpoena, complaint, indictment, information or other
document relating to any matter which may be subject to indemnification
hereunder, whether civil, criminal, administrative or investigative; provided,
however, that the failure of Indemnitee to give such notice to the General
Counsel of the Company shall not adversely affect Indemnitee’s rights under this
Agreement except to the extent the Company shall have been materially prejudiced
as a direct result of such failure. Nothing in this Agreement shall constitute a
waiver of the Company’s right to seek participation at its own expense in any
Proceeding which may give rise to indemnification hereunder.


13.    Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(a) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed or (b) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed, in either case:


(i)    if to Indemnitee, at the address indicated on the signature page hereof;
and






8

--------------------------------------------------------------------------------





(ii)    if to the Company:


Denbury Inc.
5320 Legacy Drive
Plano, Texas 75024
Attention: General Counsel


or to such other address as may have been furnished to either party by the other
party in accordance with this Section 13.


14.    Governing Law. The parties hereto agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.


[Remainder of Page Intentionally Left Blank]




9

--------------------------------------------------------------------------------






 
DENBURY INC.
 
 
 
 
 
 
By:
 
 
 
James S. Matthews,
 
 
Executive Vice President,
Chief Administrative Officer and
General Counsel





[Signature Page to Indemnification Agreement]

--------------------------------------------------------------------------------





 
INDEMNITEE:
 
 
 
 
 
 
By:
 
 
 
Director
 
 
 
 
 
 
 
Address:
 
 
 
 







[Signature Page to Indemnification Agreement]